DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2011/0049575) by Tanaka et al (“Tanaka”) in view of (US-2016/0336343) by Kuo et al (“Kuo”).
Regarding claim 1, Tanaka discloses in FIGs. 7-8 & 17 and related text, e.g., an integrated circuit (IC) device, comprising: 
a plurality of TAP cells (2; see pars. 148-150 for discussion of tap cells and/or SCH regions in cells) arranged at intervals (see pars. 148-150; Tanaka proposes two ideas: either SCH regions (taps) in each cell OR adding separate tap cells 2 as necessary; both approaches result in things being deposited “at interval”; meaning, at some distance from each other) in a first direction (presumably X-direction; horizontal) and a second direction (presumably Y-direction; vertical) transverse to the first direction, 
the plurality of TAP cells comprising at least one first TAP cell (cell 2 as displayed in FIG. 17; has the order of VSS/VDD/VSS as its powers/grounds and P/N/N/P as its regions), and the first TAP cell comprising two first end areas (the two P regions 14P are part of it) and a first middle area (the two 14N regions), 
the first middle area comprising a first dopant of a first type (N dopant in the instant case, since it is illustrated as 14N) implanted in a first well region of the first type, and 
the first end areas continuous to the first middle area (they are shown in cited figures as all part of one cell; if one defines “first end area” to be top quarter and the middle to be the 2 middle quarters and the bottom to be bottom quarter, then all the areas are “continuous” with respect to their neighbor) and arranged on opposite sides of the first middle area in the second direction (see FIG. 17 of Tanaka; P/N/N/P order is shown, as required by the claim), each of the first end areas comprising a second dopant of a second type (P dopant in the instant case, since it is illustrated as 14P), the second type different from the first type (P is different from N).  

Tanaka is silent on “a first dopant of a first type implanted in a first well region of the first type, and a second dopant of a second type implanted in the first well region”.

Kuo discloses in FIG. 1 and related text, e.g., a tap cell (101 part of the figure) including “a first dopant of a first type (127n; N-type) implanted in a first well region of the first type (111; N-type), and a second dopant of a second type (127g; P-type) implanted in the first well region (111)”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tanaka with “a first dopant of a first type implanted in a first well region of the first type, and a second dopant of a second type implanted in the first well region” as taught by Kuo, in order to form an efficiently sized tap cell (see par. 1; tap cells take extra area; the point of Kuo’s invention (one of them), is to form an efficiently sized tap cell.

Regarding claim 2, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein the plurality of TAP cells further comprises at least one second TAP cell (this deserves a bit of explanation; cell 2 of Tanaka as displayed in FIG. 17, has the order of VSS/VDD/VSS as its powers/grounds and P/N/N/P as its regions; now Applicant wishes to claim in claim 2 the opposite order of powers/grounds and regions;  VDD/VSS/VDD and N/P/P/N; such order is not shown in FIG. 17; however, Tanaka explicitly teaches that order of powers/grounds and regions is arbitrary; to illustrate that Tanaka teaches FIGs. 7 and 8; see pars. 116/117; as Tanaka makes clear, one can make both types of cells; hence, as explicitly taught by Tanaka, imagine the same TAP cell 2 of FIG. 17, with the new order of regions, to match presentation of powers/grounds as shown in FIG. 8), 
the second TAP cell (TAP cell 2 of FIG. 17, laid out according to FIG. 8 arrangement, as discussed above) comprising two second end areas and a second middle area (same regions are present; just the order is reversed; now it is N/P/P/N), 
the second middle area comprising the second dopant implanted in a second well region of the second type (P-type), and 
the second end areas continuous to the second middle area (same reasoning as in claim 1) and arranged on opposite sides of the second middle area in the second direction, each of the second end areas comprising the first dopant implanted in the second well region (N-type).  
Regarding claim 3, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., comprising at least one of a height of the first middle area in the second direction being a half of a height of the first TAP cell in the second direction, or 2Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) a height of the second middle area in the second direction being a half of a height of the second TAP cell in the second direction (basically, what Applicant does here is he divides his cell into quarters, vertically; and he says that middle area has to be half the cell height (two quarters); for visualization, see Applicant’s own FIGs. 1D/E; middle portions take half the height); now see FIG. 17, 2 of Tanaka; divide TAP cell 2 into quarters in your mind, vertically; see how the middle portion has two N parts?  The two 14N’s?  Together, they would be half of the total height (two middle quarters match half the total height; the result is the same as Applicant’s own FIGs. 1D-E).  
Regarding claim 4, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein the height of at least one of the first TAP cell or the second TAP cell in the second direction is twice a device cell height (basically, Applicant claims double-high TAP cell; which is what FIG. 17, TAP cell 2 shows; it is double height; one height is measured from top VSS to middle VDD; the other height is measured from middle VDD to bottom VSS; double-height; also, see par. 39 and similar in Tanaka; he specifically deals with double-height cells).  
Regarding claim 5, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., substantially the entirety of claim structure, except for wherein the device cell height is from 0.025 um to 0.300 um, and the height of at least one of the first TAP cell or the second TAP cell in the second direction is from 0.05 um to 0.600 um.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Tanaka and Kuo with “wherein the device cell height is from 0.025 um to 0.300 um, and the height of at least one of the first TAP cell or the second TAP cell in the second direction is from 0.05 um to 0.600 um”, as a matter of march of technology (as is notoriously well-known to anyone with general knowledge of semiconductor industry (your average CNN viewer), semiconductor industry constantly works to reduce the size of transistors, in order to fit more and more functionality into same area (for example, cell phones; more power in same package, every year); this means that sizes of various circuits made of transistors, are constantly shrinking (including the TAP cell); hence, as technology shrinks, the sizes of TAP cells will go from arbitrarily large numbers to arbitrarily small ones, including the ones cited above; hence, claiming the range of sizes of cells as patentably distinguishable is not really possible; because if someone got such a patent, they would put the whole industry out of business; all the processes as they shrink go through the cited sizes; one cannot give a monopoly on size to anyone for duration of patent term).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, cell size is among many other variable parameters that has been a matter of routine optimization. 
Regarding claim 6, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein one of the first end areas of the first TAP cell overlaps the second middle area of the second TAP cell in the first direction, and one of the second end areas of the second TAP cell overlaps the first middle area of the first TAP cell in the first direction (it is unclear to the Examiner as to which part of Applicant’s disclosure this refers; however, for purposes of rejection, please note that there are two patterns taught, for two different TAP cells; a P/N/N/P pattern and an N/P/P/N pattern; the end portion of one (P or N) and vice versa; matches the middle of the other (N or P); hence, “overlaps”, etc.; hence, if the two cells are happened to be put next to each other, while properly matching their powers/grounds; there would be “overlap” in horizontal direction, where middle of one cell would match the end of another cell).  
Regarding claim 7, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein the other of the first end areas of the first TAP cell does not overlap the second middle area of the second TAP cell in the first direction, and the other of the second end areas of the second TAP cell does not overlap the first middle area of the first TAP cell in the first direction (it is unclear to the Examiner as to which part of Applicant’s disclosure this refers; continuing from the above, in claim 6, if two cells happened to be put next to each other, then if one end of one cell is matching the middle of the other (as was described above), then the other end of the one cell, will not be matching anything of the other, since the other end will be above or below the other cell; to visualize this, use example of Tanaka’s FIGs. 7 & 8; they are the same circuit laid out twice; put FIG. 7 and FIG. 8 next to each other, such as VDD would match VDD and VSS would match VSS between cells; you will see that the two cells are offset; in one case there will be overlap of middle and end; in the other there will not be, because the two cells are offset).  
Regarding claim 8, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., substantially the entirety of claim structure, but does not explicitly state “wherein the at least one first TAP cell comprises a plurality of first TAP cells arranged in a plurality of first columns extending in the second direction, the at least one second TAP cell comprises a plurality of second TAP cells arranged in a plurality of second columns extending in the second direction, and 3Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) the plurality of first columns and the plurality of second columns are alternatingly arranged in the first direction”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Tanaka and Kuo with “wherein the at least one first TAP cell comprises a plurality of first TAP cells arranged in a plurality of first columns extending in the second direction, the at least one second TAP cell comprises a plurality of second TAP cells arranged in a plurality of second columns extending in the second direction, and 3Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) the plurality of first columns and the plurality of second columns are alternatingly arranged in the first direction”, as a matter of design choice and routine optimization (to elaborate briefly on the above, the TAP cells serve specific purpose; for example see last part of par. 148 of Tanaka; in order to ensure good performance of the whole integrated circuit, the TAP cells need to be provided at least every so often (which changes on technology; as technology marches (see rejection of claim 5), that distance will change; hence, a designer has to make sure that he has enough tap cells in each horizontal row to meet the electrical needs of the device; Tanaka teaches TAP cell 2, and also teaches that there can be alternative design; hence, if one has the two designs, how often does one put them down?   The Applicant claims above “put them in the columns and alternate the columns”; what that does is basically says “make sure that there are no missed rows; make sure they are present often enough”; this is routine optimization and a matter of design choice; as usual, figure out/calculate how often you need them; then put both designs you happen to have; a routine optimization of the above concept results in what Applicant claims in claim 8).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, cell spacing is among many other variable parameters that has been a matter of routine optimization. 
Regarding claim 9, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., substantially the entirety of claim structure, but does not explicitly state “wherein a first maximum device-to-TAP distance in the first direction from a first TAP cell among the plurality of first TAP cells to an adjacent second TAP cell among the plurality of second TAP cells, or from a second TAP cell among the plurality of second TAP cells to an adjacent first TAP cell among the plurality of first TAP cells, is from 1 um to 300 um, and a second maximum device-to-TAP distance in the second direction from the first middle area of a first TAP cell among the plurality of first TAP cells to an adjacent well region of the second type, or from the second middle area of a second TAP cell among the plurality of second TAP cells to an adjacent well region of the first type, is from 0.025 um to 0.300 um”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Tanaka and Kuo with “wherein a first maximum device-to-TAP distance in the first direction from a first TAP cell among the plurality of first TAP cells to an adjacent second TAP cell among the plurality of second TAP cells, or from a second TAP cell among the plurality of second TAP cells to an adjacent first TAP cell among the plurality of first TAP cells, is from 1 um to 300 um, and a second maximum device-to-TAP distance in the second direction from the first middle area of a first TAP cell among the plurality of first TAP cells to an adjacent well region of the second type, or from the second middle area of a second TAP cell among the plurality of second TAP cells to an adjacent well region of the first type, is from 0.025 um to 0.300 um”, as a matter of march of technology (see rejection above of claim 5; absolutely the same logic applies).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, cell spacing is among many other variable parameters that has been a matter of routine optimization. 
Regarding claim 10, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein each of the plurality of first TAP cells is arranged, in the first direction, between two adjacent second TAP cells among the plurality of second TAP cells (as was discussed above, regarding to claim 8; this is routine optimization, given that you as a designer are given two designs that you are instructed by management to use; you have to use proper spacing, and have to make sure that all rows get their TAPs; hence, resulting in the above), and the first well region of said each first TAP cell extends continuously into a well region of the first type between the two adjacent second TAP cells (all wells have to be connected in each row of devices, in order to ensure continuation of regions; this is standard for all standard cell designs; see FIG. 1 of Tanaka; see gaps?  Par. 151 of Tanaka talks of filling those gaps; gaps will not remain; this is standard; hence, meeting limitations), and each of the plurality of second TAP cells is arranged, in the first direction, between two adjacent first TAP cells among the plurality of first TAP cells (as was discussed above), and the second well region of said each second TAP cell extends continuously into a well region of the second type between the two adjacent first TAP cells (as was discussed above).  
Regarding claim 11, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein the well region of the second type between the two adjacent first TAP cells comprises first transistors of the first type (discussed in claim 1, regarding FIG. 17; shows NMOS 12N in the same well as 14P; shows PMOS 12P in the same well as 14N; thus meeting this sort of limitations), and said each second TAP cell is configured to collect a body current of the first transistors in the well region of the second type between the two adjacent first TAP cells (that is the whole point of TAP cells; “to collect a body current”/ “substrate contact”; these are all synonyms for the same concept [Wingdings font/0xE0] body/substrate has to have fixed potential; hence, no weird currents), and 4Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) the well region of the first type between the two adjacent second TAP cells comprises second transistors of the second type (same as above), and said each first TAP cell is configured to collect a body current of the second transistors in the well region of the first type between the two adjacent second TAP cells (same as above).  
Regarding claim 12, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., an integrated circuit (IC) device method, comprising: 
a substrate; (discussed in rejections above) 
over the substrate, a plurality of first TAP cells over corresponding well regions of a first type in a plurality of first columns and a plurality of first rows (discussed in rejections above; especially see Kuo, FIG. 2); and, 
over the substrate, a plurality of second TAP cells over corresponding well regions of a second type in a plurality of second columns and a plurality of second rows (discussed in rejections above), the second type different from the first type (discussed in rejections above), 
wherein 
the plurality of first rows and the plurality of second rows extend in a first direction (discussed in rejections above), the plurality of first columns and the plurality of second columns are alternatingly arranged and spaced from each other in the first direction (discussed in rejections above), and extend in a second direction transverse to the first direction, and 
the first TAP cells and the corresponding well regions of the first type in each first row among the plurality of first rows partially overlap, in the first direction, the second TAP cells and the corresponding well regions of the second type in a corresponding second row among the plurality of second rows (see FIG. 2 of Kuo; case of overlap of tap cells is shown; as far as the type of tap cells being n-type or p-type (Kuo mostly shows p-type in FIG. 2), Kuo also explicitly teaches that the cells can be of opposite types as to what is shown in FIG. 1, for example; also see first column, in FIG. 2 of Kuo; it shows 2 N’s and 2 P’s directly over each other (hence, overlapping wells for each); as far as “dual tub” technology itself, and presence of both N-well and P-well, that is also known and was already discussed in FAOM, in light of Block; hence, if Applicant wishes to argue, see Block, and how he teaches double tub technology).  
Regarding claim 13, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., further comprising, over the substrate: a plurality of first well regions of the first type and a plurality of second well regions of the second type (discussed in rejections above), wherein the plurality of first well regions and the plurality of second well regions extend in the first direction and are arranged alternatingly in the second direction (discussed in rejections above), 5Application No. 16/940,930Docket No. P20194109US00 (T5057-1489)each first TAP cell among the plurality of first TAP cells extends, in the second direction, from one first well region among the plurality of first well regions to an adjacent first well region among the plurality of first well regions across a second well region among the plurality of second well regions (discussed in rejections above), and each second TAP cell among the plurality of second TAP cells extends, in the second direction, from one second well region among the plurality of second well regions to an adjacent second well region among the plurality of second well regions across a first well region among the plurality of first well regions (discussed in rejections above).  
Regarding claim 14, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., further comprising, over the substrate: a plurality of first well regions of the first type and a plurality of second well regions of the second type (discussed in rejections above); and a plurality of first connection well regions of the first type and a plurality of second connection well regions of the second type (discussed in rejections above), wherein the plurality of first well regions and the plurality of second well regions extend in the first direction and are arranged alternatingly in the second direction (discussed in rejections above), each first connection well region among the plurality of first connection well regions extends, in the second direction, between a pair of adjacent first well regions among the plurality of first well regions and across a second well region among the plurality of second well regions (discussed in rejections above), and each second connection well region among the plurality of second connection well regions extends, in the second direction, between a pair of adjacent second well regions among the plurality of second well regions and across a first well region among the plurality of first well regions (discussed in rejections above).  
Regarding claim 15, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein 
for each first TAP cell among the plurality of first TAP cells, the corresponding well region of the first type comprises a first connection well region among the plurality of first connection well regions (discussed in rejections above), and 
for each second TAP cell among the plurality of second TAP cells, the corresponding well region of the second type comprises a second connection well region among the plurality of second connection well regions (discussed in rejections above).  
Regarding claim 16, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein said each first TAP cell comprises two first end areas and a first middle area (discussed in rejections above), the first end areas are arranged on opposite sides of the first middle area in the second direction (discussed in rejections above), and are correspondingly over the adjacent first well regions between which the first connection well region corresponding to said each first TAP cell extends (discussed in rejections above), and the first middle area is over the first connection well region corresponding to said each first TAP cell (discussed in rejections above), and said each second TAP cell comprises two second end areas and a second middle area (discussed in rejections above), the second end areas are arranged on opposite sides of the second middle area in the second direction (discussed in rejections above), and are correspondingly over the adjacent second well regions between which the second connection well region corresponding to said each second TAP cell extends, and the second middle area is formed over the second connection well region corresponding to said each second TAP cell (discussed in rejections above).  
Regarding claim 17, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., wherein one of the first end areas of a first TAP cell among the plurality of first TAP cells overlaps, in the first direction, the second middle area of a second TAP cell among the plurality of second TAP cells (discussed in rejections above), and 7Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) one of the second end areas of the second TAP cell overlaps, in the first direction, the first middle area of the first TAP cell (discussed in rejections above).  
Regarding claim 18, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., the other of the first end areas of the first TAP cell does not overlap the second middle area of the second TAP cell in the first direction (discussed in rejections above), and the other of the second end areas of the second TAP cell does not overlap the first middle area of the first TAP cell in the first direction (discussed in rejections above).  
Regarding claim 19, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., comprising: a plurality of first well regions of a first type and a plurality of second well regions of a second type different from the first type (discussed in rejections above), wherein the plurality of first well regions and the plurality of second well regions extend in a first direction and are arranged alternatingly in a second direction transverse to the first direction (discussed in rejections above); a plurality of first connection well regions of the first type, wherein each first connection well region among the plurality of first connection well regions extends, in the second direction, between a pair of adjacent first well regions among the plurality of first well regions and across a second well region among the plurality of second well regions (discussed in rejections above);  and a plurality of first TAP cells, wherein each first TAP cell among the plurality of first TAP cells corresponds to a first connection well region among the plurality of first connection well regions (discussed in rejections above).  
Regarding claim 20, the combined device of Tanaka and Kuo disclose in cited figures and related text, e.g., further comprising: a plurality of second connection well regions of the second type (discussed in rejections above), wherein each second connection well region among the plurality of second connection well regions extends, in the second direction, between a pair of adjacent second well regions 8Application No. 16/940,930Docket No. P20194109US00 (T5057-1489) among the plurality of second well regions and across a first well region among the plurality of first well regions (discussed in rejections above); and a plurality of second TAP cells, wherein each second TAP cell among the plurality of second TAP cells corresponds to a second connection well region among the plurality of second connection well regions (discussed in rejections above).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Specifically, the newly discovered Kuo reference teaches newly amended limitations.   Please note that Kuo reference teaches a lot more than what Examiner explicitly pointed out in rejection.   In particular, FIG. 2 shows huge number of options as far as arrangement of tap cells, on which topic Examiner only briefly touched.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/10/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894